400 Howard Street P.O. Box 7101 San Francisco, CA 94105 Tel +1 Fax +1 andrew.josef@blackrock.com July 3, 2012 Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: iShares Trust (the “Trust”) Securities Act File No. 333-92935; Investment Company Act File No. 811-09729 Ladies and Gentlemen: Pursuant to Rule 497(j) of the Securities Act of 1933, as amended, and on behalf of the Trust, please accept this letter as certification that the Prospectuses and Statements of Additional Information, each dated June 29, 2012, do not differ from those contained in the following Post-Effective Amendments to the Trust’s Registration Statement on Form N-1A, filed electronically on June 29, 2012: Series Post-Effective Amendment No. iShares 2018 S&P AMT-Free Municipal Series iShares 2019 S&P AMT-Free Municipal Series If you have any questions, please do not hesitate to contact Benjamin J. Haskin of Willkie Farr & Gallagher LLP at (202) 303-1124 or me at (415) 670-2059. Yours truly, /s/ Andrew Josef Andrew Josef, Esq. cc:Benjamin J. Haskin, Esq.
